DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant’s election, without traverse, of Group I directed to claims 1-14 is acknowledged. Accordingly, claims 15-20 are withdrawn from consideration at this time.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4, 	Claims 9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AJA the applicant regards as the invention. Claims 9 and 12-14 are rendered indefinite because the claims contain a tradename
[Kydex]. The claim scope is uncertain since the tradename does not properly identify any particular material of the substrate.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al., U.S. Pre Grant Publications 2018/0194945.
	Regarding claims 1 and 9, paragraph 0079 discloses a thin film or PDC (polymer derived ceramics) precursor on a substrate. Paragraph 0077 discloses that the substrate can include
Kydex sheet. Paragraph 0102 discloses that the PDC coating formulation can include epoxies.
Paragraphs 0180-0181 discloses that the precursor formulations can include filler material.
Paragraph 0186 discloses that the precursor formulations can include a woven fabric or non-woven fabric wherein the fibers can include carbon fibers. Paragraph 0185 discloses that the formulation is a cured plastic material. Applicant’s claims are directed to the structure. The claims include process limitations directed upon the structure. Hopkins discloses the same structure as recited by Applicant’s claims. Additionally, Applicant’s claim do not exclude other materials present with the carbon fiber and epoxy resin.
	Hopkins teaches the claimed invention but fails to teach that the substrate is nonpolar and can change from nonpolar to polar upon application of direct heat to bring substrate to a first predetermined temperature. It is reasonable to presume that the substrate is nonpolar and can change to polar upon application of direct heat to bring the substrate to a first predetermined temperature is inherent to Hopkins. Said presumption is based upon Hopkin’s teaching of a substrate that can include a Kydex sheet. The burden is upon Applicant to prove otherwise.


	Regarding claim 2, Hopkins teaches the claimed invention but fails to teach that the first predetermined temperature ranges from 160 to 180 degrees F. It is reasonable to presume that the first predetermined temperature is inherent to Hopkins.  Said presumption is based upon Hopkin’s teaching of a substrate that can include a Kydex sheet.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 394 (CCPA 1980).
	
	Regarding claim 3, Hopkins discloses that the precursor formulations can include a woven fabric or non-woven fabric wherein the fibers can include carbon fibers [0180-0181].
Paragraph 0185 discloses that the formulation is a cured plastic material wherein the plastic material can include epoxy [0102]. Applicant’s claim includes a process limitation to the structure. Applicant’s claim is directed to the structure. Hopkins teaches the claimed structure.

	Regarding claim 4, Hopkins teaches the claimed invention but fails to teach that the second predetermined temperature is greater than 100 degrees F. It is reasonable to presume that second predetermined temperature is inherent to Hopkins. Said presumption is based upon
Hopkin’s teaching of a substrate that can include a Kydex sheet. The burden is upon Applicant to prove otherwise. Fitzgerald, In re, 610 F.2d 67, 205 USP S94 (CCPA 19KQ),

	Regarding claim 5, Hopkins teaches the claimed invention but fails to teach that the second predetermined temperature is greater than 50% of the first predetermined temperature. It is reasonable to presume that second predetermined temperature is inherent to Hopkins. Said presumption is based upon Hopkin’s teaching of a substrate that can include a Kydex sheet. The burden is upon Applicant to prove otherwise. Fitzgerald, In re, 619 F.2d 67, 205 USPQ 504
(CCPA 1980).

	Regarding claims 6 and 13, Applicant’s claim includes a process limitation applied to the substrate. Applicant’s claim is directed to a structure [a product]. Hopkins discloses the same structural limitations as required in Applicant’s claims.

	Regarding claims 7 and 14, Applicant’s claim includes a process limitation applied to the substrate. Applicant’s claim is directed to a structure [a product]. Hopkins discloses the same structural limitations as required in Applicant’s claims.

	Regarding claim 8, paragraph 0025 discloses that the adhesive material [plastics material] can be flexible or rigid [soft or hard]. Paragraph 0025 also discloses that the plastics material are applied to a surface wherein the adhesive [plastics material] imparts tack to the surface to hold the surface materials together. Hopkins is silent to a mixture of soft epoxy and hard epoxy. One of ordinary skill in the art before the effective filing date of the invention would select a mixture of soft and hard epoxy for the PDC formulation coating include the epoxy and the carbon fiber fabric for the benefit of enhancing the tack to the surface of the substrate to hold the coating and the substrate together.

	Regarding claims 10-11, Hopkins is silent to the EM structure having opposing flexible sides wherein each of the opposing flexible sides has an equal flex modulus. Hopkins discloses a
Kydex substrate [0079]. Additionally, Hopkins discloses that the substrate can be flexible
[0075]. Flex modulus is a physical property denoting the ability of a material to bend.
Paragraph 0025 discloses that the plastics material [epoxy] can be a flexible material. One of ordinary skill in the art before the effective filing date of the invention would select flexible epoxy material having the same flex modulus as the Kydex substrate for the benefit of obtaining a structure that has the enhanced ability to bend.

	Regarding claim 12, paragraph 0079 discloses a thin film or PDC (polymer derived ceramics) precursor on a substrate. Paragraph 0077 discloses that the substrate can include
Kydex sheet. Paragraph 0102 discloses that the PDC coating formulation can include epoxies.
Paragraphs 0180-0181 discloses that the precursor formulations can include filler material.
Paragraph 0186 discloses that the precursor formulations can include a woven fabric or non-woven fabric wherein the fibers can include carbon fibers. Paragraph 0185 discloses that the formulation is a cured plastic material. Applicant’s claims are directed to the structure. The claims include process limitations directed upon the structure. Hopkins discloses the same structure as recited by Applicant’s claims. Applicant’s claim do not exclude other materials present with the carbon fiber and epoxy resin.
	Hopkins teaches the claimed invention but fails to teach that the substrate is nonpolar and can change from nonpolar to polar upon application of direct heat to bring substrate to a first predetermined temperature. It is reasonable to presume that the substrate is nonpolar and can change to polar upon application of direct heat to bring the substrate to a first predetermined temperature is inherent to Hopkins. Said presumption is based upon Hopkin’s teaching of a substrate that can include a Kydex sheet. The burden is upon Applicant to prove otherwise.
Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  Applicant’s claim includes a process limitation applied to the substrate.  Applicant’s claim is directed to a structure [a product].  Hopkins discloses the same structural limitations as required in Applicant’s claims.  


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786